Name: 2013/602/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2011
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/303 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2011 (2013/602/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2011, together with the Foundations replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EEC) No 1365/75 of the Council of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0067/2013), 1. Grants the Director of the European Foundation for the Improvement of Living and Working Conditions discharge in respect of the implementation of the Foundations budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 174. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 139, 30.5.1975, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2011, together with the Foundations replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EEC) No 1365/75 of the Council of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0067/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas on 10 May 2012, Parliament granted the European Foundation for the Improvement of Living and Working Conditions (the Foundation) discharge for the implementation of the Foundations budget for the financial year 2010 (6), and in its resolution accompanying the discharge, inter alia:  urged the Foundation to register all decisions of the Governing Board on surveys as the efficiency and effectiveness in communicating these decisions may be affected in the absence of proper standards for documenting decisions made;  called on the Foundation to put written procedures in place describing its core activities, which could help the Foundation to use its resources effectively and identify possible weaknesses;  urged the Foundation to properly address the recommendations issued by the Internal Audit Service (IAS) and to inform the discharge authority on the measures taken in this respect; C. whereas the overall budget of the Foundation for the year 2011 was EUR 20 600 000, which is a decrease compared to the 2010 financial year (EUR 20 900 000); whereas for 2011, the initial contribution of the Union to the Foundations budget amounted to EUR 20 210 000, compared to EUR 19 067 159 in 2010, Budgetary and financial management 1. Observes from the annual accounts that EUR 1 166 895 of the commitment appropriations contracted by the end of 2011 but not yet paid were carried forward to 2012; notes, furthermore, that the total of carried forward appropriations cancelled (i.e. carried forward from 2010 and not paid in 2011) in 2011 represents EUR 130 133; 2. Is concerned that the Court of Auditors reported that the Foundation carried over 47 % of Title III appropriations (operational expenditure), amounting to EUR 3 400 000, of which EUR 1 600 000 were unplanned (22 % of Title III); expresses concern that this situation indicates delays in the implementation of the Foundations activities which are financed by Title III and is at odds with the budgetary principle of annuality; 3. Calls on the Foundation to inform the discharge authority of the actions it has taken to address this deficiency and the actions it will take to prevent such a situation in the future; notes, furthermore, that the situation deteriorated, compared to the previous year; Follow-up of the discharge 2010 recommendations 4. Welcomes the Foundations report on measures taken in light of the discharge authoritys recommendations of 2010; in particular, notes that according to the Foundation:  a register of all Board and Bureau decisions is available on the Foundations website and that missing signatures and dates were singular mistakes which were remedied;  the comprehensive manual for the survey management process, as recommended by the IAS as part of its audit on survey management, had been established and is now followed by the organisation;  all open recommendations of the IAS at the end of 2010 were closed and details can be found in the Annual Report on Internal Audit Activities 2011 (report according to Article 72.5 of the Financial Regulation); Performance 5. Invites the Commission, together with the European Training Foundation, the European Centre for the Development of Vocational Training, the European Foundation for the Improvement of Living and Working Conditions and the European Agency for Safety and Health at Work, to further explore the synergies that exist between those agencies and to report, before any decisions concerning possible changes to the respective responsibilities and/or working methods of these agencies are considered, to the discharge authority on the possible deeper integration of those four agencies; invites those agencies and the Commission to evaluate whether closer cooperation could lead to economies of scale and optimisation of their performance; Recruitment procedures 6. Notes that the Court of Auditors identified a need to improve the transparency of recruitment procedures; notes that selection board meetings were not always sufficiently documented and there is no evidence that questions for interviews or written tests were set before interviews or examinations; 7. Calls on the Foundation to inform the discharge authority of the actions it has taken to address this deficiency; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; encourages, therefore, the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 8. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 174. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 139, 30.5.1975, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 258. (7) Texts adopted, P7_TA(2013)0134. (See page 374 of this Official Journal).